                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                            101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812


                                           April 27, 2020

 LETTER TO COUNSEL

         RE:     US Wind, Inc. v. Intermoor, Inc.,
                 Civil No. SAG-19-2984

                 US Wind, Inc. v. US Wind Met Mast Tower, et al.,
                 Civil No. SAG-20-975

 Dear Counsel:

         The Court has approved Intermoor’s request to withdraw its Motion to Dismiss. See ECF
 31. Accordingly, a Motions hearing will not be necessary at this time. Nonetheless, the Court will
 hold a telephonic status conference at the previously-agreed upon date and time: April 30, 2020
 at 2 pm.

        This letter is docketed in both the US Wind v. Intermoor action (#19-2984) and the US
 Wind v. US Wind Met Mast Tower, et al., action (#20-975), which was recently transferred to this
 Court from the United States District Court for the Eastern District of North Carolina. The status
 conference will pertain to both cases, because the Court would like input from all parties on how
 the two lawsuits should proceed — namely, whether the cases should be addressed in a particular
 sequence, or if they can proceed concurrently.

         The dial-in information for the status conference is below:

         Phone Number: (877) 336-1280

         Passcode: 8324569

                                                     Sincerely yours,

                                                                /s/

                                                     Stephanie A. Gallagher
                                                     United States District Judge
